                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-587-RJC-DCK

 GORDON E. RHYNE and CAROL RHYNE, )
                                  )
             Plaintiffs,          )
                                  )
   v.                             )                        ORDER
                                  )
 UNITED STATES STEEL              )
 CORPORATION, SUNOCO, INC. (R&M), )
 SAFETY-KLEEN SYSTEMS, INC., and  )
 CRC INDUSTRIES, INC.,            )
                                  )
             Defendants.          )
                                  )

       THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 25) filed by William M. Graham, concerning Timothy A.

Burke on August 20, 2019. Mr. Timothy A. Burke seeks to appear as counsel pro hac vice for

Plaintiff Gordon E. Rhyne and Carol Rhyne. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, and noting that the motion

is not opposed, the Court will grant the motion.

       IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 25) is GRANTED. Mr. Timothy A.

Burke is hereby admitted pro hac vice to represent Plaintiff Gordon E. Rhyne and Carol Rhyne.

       SO ORDERED.

                                          Signed: August 20, 2019
